Citation Nr: 0712959	
Decision Date: 05/02/07    Archive Date: 05/15/07

DOCKET NO.  04-36 367	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to service connection for asthma on a direct 
basis and as secondary to service-connected allergies and 
sinusitis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

LouElla Kuta, Associate Counsel


INTRODUCTION

The veteran served on active duty from July 1979 to February 
1985 and from August 1989 to June 1992.  

This matter comes before the Board of Veterans' Appeal 
(Board) on appeal from a January 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, which denied the benefit sought on appeal.

A Board hearing was conducted in February 2007 during which 
the veteran testified before the undersigned regarding his 
symptomatology.  A transcript of the hearing is of record.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

The veteran is currently service connected for recurrent 
frontal and maxillary sinusitis with allergies, evaluated as 
30 percent disabling.

The service medical records are silent for any complaints, 
treatment, or diagnosis of asthma.  August 1992 service 
medical records indicated the veteran underwent an x-ray 
study of the chest which showed the lung fields to be clear 
with no evidence of active pulmonary disease.  The diagnosis 
was a normal chest.

The veteran submitted an April 2004 letter from Dr. RH, who 
diagnosed the veteran with asthma in June 2003 and who opined 
that the veteran's asthma represented a continuation of his 
medical problems of allergies and sinusitis.  

In February 2007, the veteran testified before the Board that 
he believed that his service connected chronic sinusitis 
caused him to develop asthma.  The veteran also stated that 
he had asthma symptoms while in service.  The veteran 
testified of a University of Michigan study that linked 
antibiotics used to treat sinusitis as a causation of asthma. 

The Board finds that an examination, to include a medical 
opinion, is necessary to make a decision on the claim for 
service connection.  VA will provide a medical examination or 
obtain a medical opinion when such an examination or opinion 
is necessary to make a decision on the claim.  An examination 
or opinion is necessary to make a decision on the claim when 
the record (1) contains competent evidence that the claimant 
has a current disability or persistent or recurrent symptoms 
of the disability; (2) contains evidence which indicates that 
the disability or symptoms may be associated with the 
claimant's active duty; but (3) does not contain sufficient 
medical evidence for VA to make a decision.  38 U.S.C.A. § 
5103A(d)(2) (West 2002).  The Board finds that the veteran 
meets all three criteria for an examination and medical 
opinion.  

Accordingly, the case is REMANDED for the following action:

1.  The RO must contact the veteran and 
request that he identify the specific 
names, addresses, and approximate dates 
of treatment for all health care 
providers, private and VA, from whom he 
has received treatment since June 2003 
for his asthma.  When the requested 
information and any necessary 
authorization has been received, the RO 
must attempt to obtain copies of all 
pertinent records which have not already 
been obtained.  The veteran should also 
be afforded an opportunity to submit any 
additional evidence, not already of 
record supporting his claim for service 
connection on a secondary basis for 
asthma.    

2.  Thereafter, the RO should schedule 
the veteran for a VA examination by a 
physician with appropriate expertise to 
determine the nature and extent of his 
asthma.  All indicated studies must be 
performed, and all findings should be 
reported in detail. In accordance with 
the latest AMIE worksheets for asthmatic 
disorders the examiner is to provide a 
detailed review of the veteran's 
pertinent medical history, current 
complaints, and the nature and extent of 
his asthma.  

Following the examination and a review of 
all of the evidence of record, the 
physician must address whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the veteran's asthma 
condition was incurred in or aggravated 
by his active service.  In addition, the 
examiner must indicate whether it is at 
least as likely as not (i.e., is there a 
50/50 chance) that the veteran's asthma 
condition is proximately due to, or the 
result of, the service-connected 
allergies and sinusitis, to include any 
medication used to treat the allergies 
and sinusitis.  Lastly, the examiner must 
indicate whether there has been an 
aggravation of the nonservice-connected 
asthma which is proximately due to, or 
the result of, the service-connected 
allergies and sinusitis.  If that is the 
case, the examiner must indicate the 
degree of disability over and above the 
degree of disability existing prior to 
the aggravation.

The claims folders and a copy of this 
remand must be provided to and reviewed 
by the examiner prior to the examination.  
The examiner must give a complete 
rationale for all opinions given, to 
include a discussion of examination 
findings, historical records, and medical 
principles related to service.  The 
rationale for all opinions expressed 
should be provided. 

3.  After the development requested has 
been completed, the RO should review the 
examination report to ensure that it is 
in complete compliance with the 
directives of this REMAND. If the report 
is deficient in any manner, the RO must 
implement corrective procedures at once.

4.  The veteran is hereby notified that 
it is his responsibility to report for 
the examination and to cooperate in the 
development of the claim. The 
consequences for failure to report for a 
VA examination without good cause may 
include denial of the claim. 38 C.F.R. §§ 
3.158, 3.655 (2006). In the event that 
the veteran does not report for any 
scheduled examination, documentation 
should be obtained which shows that 
notice scheduling the examination was 
sent to the last known address. It should 
also be indicated whether any notice that 
was sent was returned as undeliverable. 

5.  If, while in remand status, 
additional evidence or information 
received triggers a need for further 
development or assistance under the VCAA, 
such as providing the veteran with 
updated notice of what evidence has been 
received and not received by VA as well 
as who has the duty to request evidence, 
then such development must be undertaken 
by VA. 38 U.S.C.A. §§ 5100, 5103 (West 
2002 & Supp. 2006); 38 C.F.R. § 3.159. 
(2006).

6.  Thereafter, the RO should 
readjudicate the claim of entitlement to 
service connection for asthma on a direct 
basis and as secondary to service-
connected allergies and sinusitis, based 
on all the evidence of record.  If any 
benefit sought on appeal remains denied, 
a supplemental statement of the case must 
be provided to the veteran and his 
representative. 

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  By this remand, the 
Board intimates no opinion as to any final outcome 
warranted.  No action is required of the appellant until he 
is notified by the RO.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2006).


______________________________________________
C. TRUEBA
Acting Veterans Law Judge, Board of Veterans' Appeals






 Department of Veterans Affairs


